Exhibit 10.2

 

AMENDMENT NO. ONE TO THE
WHOLE FOODS MARKET
2007 STOCK INCENTIVE PLAN

 

Pursuant to the authority of the Board of Directors of Whole Foods Market, Inc.,
and the provisions of Section 13.1 thereof, the Whole Foods Market 2007 Stock
Incentive Plan (the “Plan”) is hereby amended in the following respect only,
effective as of the Effective Date set forth in the Plan:

 

Article VI, Subsection 6.5(f), is hereby amended in its entirety, to read as
follows:

 

“(f)          Discretion of Plan Administrator.  The Plan Administrator shall
have the sole discretion, exercisable at any time, to extend the time during
which a Stock Option is to remain exercisable following Participant’s
Termination Date from the period otherwise in effect for that Stock Option and
set forth in the Award Agreement to such greater period of time as the Plan
Administrator shall deem appropriate; provided, however, that the period in
which the Stock Option is exercisable shall not be extended to a date beyond the
later of: (i) the last day of the Award Term and (ii) thirty (30) days following
the date on which the exercise of the Stock Option would no longer violate
applicable securities laws.  If the Plan Administrator extends the time during
which an Incentive Stock Option will remain exercisable, then such extension
shall be treated as the grant of a new Option as of the date of the extension.”

 

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising Amendment No. One to the Whole Foods Market 2007 Stock
Incentive Plan, Whole Foods Market, Inc. has caused these presents to be duly
executed in its name and on its behalf this              day of
                                  , 2008.

 

 

 

WHOLE FOODS MARKET, INC.

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------